DETAILED ACTION
Claims 1 – 11 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 22 JULY 2019. It is noted, however, that applicant has not filed a certified copy of the DE102019210818.0 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purpose of examination these limitations “of a plant leaf or a plant needle” will be consider as dependent claim 9 (see claim 9 below) reference these limitations but depend from independent claim 5 not independent claim 1.
However, positive in claim recitation of concrete metes and bounds of the desired limitations for claim 1 is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170160216) in view of Senock et al. (US 5367905; hereinafter Senock).

Regarding claim 1, Liu teaches an apparatus for ascertaining a transpiration rate of an object, in particular of a plant leaf or a plant needle ([0024]; abstract; see figs. 3A-C), the apparatus comprising: 
a reference body (body/structure used in calibration to obtain “reference data” [0031]; see also [0072]), 
an arrangement for determining a first temperature difference between the temperatures on a surface of the object (via at least thermopile 4; see [0068]; [0027]) and a surface of the reference body (via the calibration measurements; [0072]; see also [0031]).
Liu does not directly and specifically state regarding an arrangement for determining a second temperature difference between the temperatures on the surface of the object and at a first measurement point spaced apart from the surface of the object, or between the temperatures on the surface of the reference body and at a second measurement point spaced apart from the surface of the reference body, 
as well as a data recorder for recording or calculating the first and second temperature differences.
However, Senock teaches a sap flow gauge (abstract) accounting for/tracking transpiration (col. 5, ¶ at 66 and on to col.6 “gauge estimates of sap flow closely tracked gravimetric measurements of transpiration”; see fig. 8A) having first and second temperature determinations by at least a thermopile (40; see at least abstract) and thermocouple pairs (44/46; 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transpiration measuring device of Liu with the specific knowledge of using the second set of sensors and controller/data logger of sap flow measuring device of Senock. This is because the moisture removal of a plant/leaf is measured in both descriptions in a thermal manner, suggesting the mode of operation is understood. This is important in order to provide plant/leaf moisture data to an end user.

Regarding claim 2, Liu teaches that the apparatus comprises temperature sensors, for measuring the temperatures (at least individual portions 5a and portions 5b of thermopile 4; see fig. 2A).

Regarding claim 3, Liu teaches that the apparatus comprises a thermopile for measuring the first or the second temperature difference (element 4 is a thermopile).

Regarding claim 4, Liu teaches that a compensating body is thermally connected to the thermopile (at least 20; see figs. 2A-C in view of fig. 3A showing the body is thermally connected to the thermopile).

Regarding claim 5, Liu teaches a method for ascertaining a transpiration rate of an object ([0024-27]; abstract; see figs. 3A-C), the method comprising the following steps: 

ascertaining the transpiration rate of the object ([0068]).
Liu does not directly and specifically state regarding determining a second temperature difference between the temperatures on the surface of the object and at a first measurement point spaced apart from the surface of the object, or between the temperatures on the surface of the reference body and at a second measurement point spaced apart from the surface of the reference body, taking into account the first and the second temperature difference.
However, Senock teaches a sap flow gauge (abstract) accounting for/tracking transpiration (col. 5, ¶ at 66 and on to col.6 “gauge estimates of sap flow closely tracked gravimetric measurements of transpiration”; see fig. 8A) having first and second temperature determinations by at least a thermopile (40; see at least abstract) and thermocouple pairs (44/46; see at least abstract) as well as measurement operations where the sensors are connected to a “data logger or other conventional controller” (col. 5, ¶ at 39) for determining various parameters including transpiration (see fig. 8A showing transpiration and sap flow charted by water loss).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transpiration measuring method of Liu with the specific knowledge of using the second set of sensors and controller/data logger of sap flow measuring of Senock. This is because the moisture removal of a plant/leaf is measured in both descriptions in a thermal manner, suggesting the mode of operation is understood. This is important in order to provide plant/leaf moisture data to an end user.


Regarding claim 6, Liu teaches that the transpiration rate of the object is ascertained taking into account a calibration ([0031]; [0072]).

Regarding claim 7, Liu lacks teaching that the calibration is carried out on the basis of a gravimetric measurement of the transpiration or of the transpiration rate.
However, Senock teaches a sap flow gauge (abstract) accounting for/tracking transpiration (col. 5, ¶ at 66 and on to col.6 “gauge estimates of sap flow closely tracked gravimetric measurements of transpiration”; see fig. 8A) having first and second temperature determinations by at least a thermopile (40; see at least abstract) and thermocouple pairs (44/46; see at least abstract) as well as measurement operations where the sensors are connected to a “data logger or other conventional controller” (col. 5, ¶ at 39) for determining various parameters including transpiration (see fig. 8A showing transpiration and sap flow charted by water loss) which may be via gravimetric measurement (col. 5, ¶ at 47 teaching use of “gravimetric measurements of water loss obtained from an electronic balance”; see col. 5, ¶ starting at 66 teaching regarding “gravimetric measurements of transpiration”; see fig. 8A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transpiration measuring method of Liu with the specific knowledge of using the gravimetric measurements of water loss via transpiration of Senock. This is because the gravimetric measurement of the water low due to transpiration is useful for determining water losses. This is important in order to provide plant/leaf moisture data to an end user.


Regarding claim 8, Liu teaches that the first measurement point is spaced apart from the surface of the object by a maximum distance of 10 cm (see [0019] teaching distances in this range), or that the second measurement point is spaced apart from the surface of the reference body by a maximum distance of 10 cm.

Regarding claim 9, Liu teaches that the object is a plant leaf or a plant needle (140 is a plant leaf; [0068]; see also fig. 3C).

Regarding claim 10, Liu lacks teaching that the object and the reference body differ from each other 
- with respect to a dimension, 
- with respect to an absorption coefficient at a specific wavelength or in a specific wavelength range, 
- with respect to a thermal capacity and/or 
- with respect to a coefficient of thermal conductivity 
by a maximum of 20% in each case.
However, Liu does disclose that the reference data (see [0031]; [0072]) may be determined and that various factors ([0017]) may be determined by reference measurements which are “suitable” ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the “suitable” reference measurements for calibration of Liu with specific similarity of the objects in order to simplify the calculations.  

Regarding claim 11, Liu lacks teaching that the object and the reference body differ from each other by a maximum of 10%.
However, Liu does disclose that the reference data (see [0031]; [0072]) may be determined and that various factors ([0017]) may be determined by reference measurements which are “suitable” ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the “suitable” reference measurements for calibration of Liu with specific similarity of the objects in order to simplify the calculations.  This is because one of ordinary skill in the art would have expected using similar reference objects to be one of several straightforward ways of calibrating and norming the measurements since it has been held that where the general conditions of a claim are disclosed in the prior art (use of reference data), discovering the optimum or workable ranges (here up to 10% of the claimed similarities) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855